IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

SOUND VIEW INNOVATIONS

)
LLC, )
)
Plaintiff, )

)
V. ) Civ. No. 19-660-CFC/CJB

)
WALMART INC. and VUDU, INC., )
)
)

Defendants.

 

SOUND VIEW INNOVATIONS
LLC,

Plaintiff,

CIGNA CORPORATION and
CIGNA HEALTH AND LIFE
INSURANCE COMPANY,

)
)
)
)
)
Vv. ) Civ. No. 19-964-CFC/CJB
)
)
)
)
)
Defendants. )
ORDER

At Wilmington this 13" day of January, 2020, having considered the Report
and Recommendation issued by United States Magistrate Judge Christopher J.
Burke on December 23, 2019, and upon the expiration of the time allowed for

objections pursuant to Rule 72 of the Federal Rules of Civil Procedure with no

objections having been filed;
IT IS ORDERED that:

1. Magistrate Judge Burke’s Report and Recommendation (D.I. 62 in Civil
Action No. 19-660 and D.I. 64 in Civil Action No. 19-964) is adopted.

2. Defendants’ motions to dismiss (D.I. 10 in Civil Action No. 19-660, D.I.
12 in Civil Action No. 19-964) are denied as to the issue of collateral estoppel.

3. The Walmart Action and the Cigna Action are stayed with respect to
the ‘062 patent, pending the resolution of the appellate process as to the Hulu
Order (or absent further order of the Court).

4. The Cigna Action is stayed with respect to the ‘371 patent pending
resolution of the appeal of the PTAB Decisions at the Federal Circuit (or absent

further order of the Court).

ChE

United States Distr¢t Judge

 
